Citation Nr: 0112354	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-20 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance of another person or due 
to being housebound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and T. C. 


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 



INTRODUCTION

The veteran served on active duty from November 1972 to April 
1975 and had a period of active duty for training from May 
1979 to November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO denied entitlement to special 
monthly pension by reason of being in need of regular aid and 
attendance or on account of being housebound.

The veteran and a friend provided oral testimony before a 
Hearing Officer at the RO in October 1999, a transcript of 
which has been associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
contraction of the visual field to 5 degrees or less.  

3.  The veteran's nonservice-connected disabilities do not 
render her unable to tend to the basic functions of self care 
without regular assistance from another person, and do not 
render her vulnerable to the hazards and dangers incident to 
her environment.  

4.  The evidence does not show that the veteran has a single 
disability rated as 100 percent disabling.  



CONCLUSION OF LAW

The criteria for SMP, based on the need for aid and 
attendance or due to being housebound, have not been met.  
38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 
3.352 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 
Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enlistment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102 and 
5103).  The appellant was notified in the July 1999 rating 
decision of the requirements to establish SMP and that the 
evidence of record did not show that she met those 
requirements.  These facts represent the key issue in this 
case, and the rating decision, as well as the statement of 
the case (SOC) and supplemental statement of the case (SSOC), 
informed the appellant that evidence was need to show she was 
unable to live independently.  The Board concludes that the 
discussions in the rating decision, SOC, and SSOC informed 
her of the information and evidence needed to substantiate 
this claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  The veteran has not 
referenced any unobtained evidence that might aid her claim 
or that might be pertinent to the bases of the denial of this 
claim.  The RO requested all relevant treatment records 
identified by the appellant, and the appellant was informed 
in various letters what records the RO was requesting, and 
she was asked to assist in obtaining the evidence.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 530 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  



Factual Background

In December 1990 the RO granted entitlement to a permanent 
and total disability rating for pension purposes.  The 
disabilities accounting for the rating were multiple 
sclerosis (MS)with weakness of the right leg, rated as 40 
percent disabling; neuropathy of the right arm (major) due to 
MS, rated as 20 percent disabling; neuropathy of the left arm 
due to MS, rated as 20 percent disabling; weakness of the 
left leg due to MS, rated as 10 percent disabling; and memory 
problems due to MS, rated as noncompensable.  The combined 
schedular evaluation was 70 percent (bilateral factor 
considered).

The veteran's medical records, in particular recent medical 
reports, have been carefully reviewed.  The United States 
Court of Veterans Appeals (Court) has held that although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The pension benefit award was made effective from 
May 31, 1990.  

Private treatment records from 1990 (statements by DJG, MD, 
and LF, MD) reflect that the veteran's MS was initially 
diagnosed in April 1989.  She ultimately developed acute 
neurologic syndrome with the inability to walk, generalized 
weakness, drooling, incontinence, and slurred speech.  These 
problems improved with Prednisone treatment.  In March 1990, 
the physician noted that the veteran walked with a cane, and 
had the use of a wheelchair and walker at home.  She had no 
facial weakness or speech impairment.  There was weakness in 
the right lower extremity and mild tremulousness in the upper 
extremities with the eyes closed as well as mild 
incoordination on rapid alternating movements.  Heel to shin 
testing showed mild ataxic bilaterally.  

The examiner noted that she was unsteady while standing and 
unable to tandem walk.  She had an asymmetric gait.  
Emotional lability and memory problems were reported.  The 
examiner described the veteran as "moderately disabled at 
this time."  In May 1990, an abnormal gait, bilateral 
positive Babinski, and right foot extensor weakness were 
noted.  The examiner opined that the veteran's prognosis was 
fair, but she did not feet that she could work at that time.  

Additional private records from 1996 show that the veteran 
was in a motor vehicle accident (MVA) in October 1996.  She 
sustained numerous fractures, to include a right patellar 
fracture treated with patellectomy; right ankle bimalleolar 
fracture treated with open reduction, internal fixation; 
right talus fracture treated with open reduction and internal 
fixation; right calcaneus fracture treated with closed 
reduction; and a large forehead laceration treated with 
plastic surgery closure.  A history of stroke with residual 
dysarthria was noted.  

Additional private records dated from 1992 through 1999 
essentially reflect ongoing follow-up treatment for her 
injuries sustained in the 1996 MVA.  

VA examination reports in June 1999 reflect that the veteran 
continued to be seen for physical therapy and by an 
orthopedic specialist at a private facility.  It was noted 
that she had not worked since 1989, at which time she was a 
security guard.  Neurological examination resulted in the 
diagnoses of severe dysarthria with slurred speech making it 
somewhat difficult to understand her.  She had moderate 
ataxia in the arms and legs.  

VA general medical examination showed that she was 
independent in all activities of daily living, to include 
driving.  She took care of her home, her animals, shopped, 
cleaned, and cooked.  When she went to the grocery store, 
though, she opted to use a walker and /or an electric 
wheelchair.  Following physical examination, the examiner 
noted that the veteran had limitation of range of motion in 
the right knee and right ankle, and experienced some 
discomfort in these joints.  

VA psychiatric examination reflects that the veteran gave 
evidence of an old stroke which had impaired her ability to 
communicate to a marked degree.  She was somewhat socially 
isolated, but the examiner opined that she did not seem to 
have a psychiatric condition of depression or an anxiety 
disorder.  

On VA examination for housebound status or permanent need for 
regular aid and attendance examination in June 1999, the 
examiner noted that the veteran was able to dress and undress 
herself.  She was able to keep reasonable clean and feed 
herself.  She could attend to the wants of nature.  Once a 
month, she went shopping with a friend to the store.  While 
she could drive a car, she only drove in the country.  

At a personal hearing in October 1999, the veteran and a 
friend provided testimony in support of her claim.  She said 
that she needed help getting out of bed every morning due to 
ankle pain.  She was in her wheelchair for most of the day.  
Hearing [Hrg.] Transcript [Tr.] at 2.  While she was able to 
stand, she rarely did so, because of pain in the foot.  Her 
friend testified that he helped her prepare meals on 
occasion.  Tr. at 3.  He also helped her by taking her 
shopping.  He noted that she used a walker and a wheelchair 
on these occasions.  Tr. at 4.  He indicated that he lived 
approximately 500 yards from her house.  He fed her dogs and 
washed her clothes.  He noted that she currently did not have 
running water.  He would help her even if she had water, 
"but not to the full extent" that he currently did.  Tr. at 
5.  The veteran indicated that she left her home about twice 
per month - to go shopping and get her mail.  Her friend took 
her on these excursions.  Tr. at 6.  She liked to crochet, 
embroider and sew.  (It is noted that the veteran exhibited 
that she was able to walk, but pointed out that she always 
used an ambulatory aid such as a cane, walker, or wheelchair, 
and that walking resulted in shooting pain.)  Tr. at 9.  It 
was also noted that she had problems with her balance.  Tr. 
at 10.  She sometimes drove herself places, but not often.  
Tr. at 10 and 11.  Her friend indicated that he sometimes 
helped her to get out of the bathtub.  He placed a chair near 
the tub or in the tub to enable her to bathe.  Tr. at 15.  
She was able to go to the bathroom on her own.  Tr. at 16.  


Pertinent Laws and Regulations

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who 
served for ninety days or more during a period of war and who 
is permanently and totally disabled due to nonservice-
connected disabilities not the result of his own willful 
misconduct. The law further provides for an increased rate of 
pension when an otherwise eligible veteran is in need of 
regular aid and attendance.  38 U.S.C.A. § 1521(d) (2000).

The veteran is in need of regular aid and attendance if 
he/she is helpless or is so nearly helpless as to require the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1502 (West 1991); 38 C.F.R. § 3.351(b) (2000).  The criteria 
for establishing the need for aid and attendance include 
consideration of whether the veteran is blind or is so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or if the veteran is a patient in a nursing 
home because of incapacity; or if the veteran establishes a 
factual need for aid and attendance. 38 C.F.R. § 3.351(c)(1), 
(2), (3).  

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the veteran to dress or 
undress himself, or to keep himself/herself ordinarily clean 
and presentable; whether he/she requires frequent adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to 
protect him/her from hazards or dangers incident to his daily 
environment.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  

The particular personal function which the veteran is unable 
to perform should be considered in connection with his/her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  38 
C.F.R. § 3.352(a) (2000).

If the veteran has a disability rated as permanent and total 
and (1) has additional disability or disabilities 
independently ratable at 60 per centum or more, or, (2) by 
reason of a disability or disabilities, is permanently 
housebound but does not qualify for pension at the aid and 
attendance rate, he/she will be entitled to special monthly 
pension at the housebound rate.  38 C.F.R. § 4.17). 38 C.F.R. 
§ 3.351(d).

For the purpose of this chapter, the requirement of 
"permanently housebound" will be considered to have been 
met when the veteran is  substantially confined to such 
veteran'' house (ward or clinical areas, if 
institutionalized) or immediate premises due to a disability 
or disabilities which it is reasonably certain will remain 
throughout such veteran'' lifetime.  38 U.S.C.A. § 1502.

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court 
explained that because the VA regulation governing claims of 
entitlement to SMP based on need for regular aid and 
attendance provides that certain enumerated factors will be 
accorded consideration in determining whether the claimant is 
entitled to an award of SMP benefits, it is mandatory for VA 
to consider the enumerated factors.  The Court further held 
eligibility for SMP benefits requires that at least one of 
the enumerated factors be present.  Turco, at 224.  
Accordingly, the Board's review of the veteran's request for 
SMP benefits based on the need for regular aid and attendance 
of another person must include consideration of the factors 
outlined in 38 C.F.R. § 3.351(c) and 38 C.F.R. § 3.352(a).

Analysis

Upon careful consideration of the relevant evidence in this 
case, the Board finds that the veteran is not presently in 
need of the regular aid and attendance of another person.  


The veteran has neither contended, nor does medical evidence 
show, that she is legally blind.  Further, it is clear that 
the veteran is not confined to a nursing home because of 
mental or physical incapacity.  Thus, the first two criteria 
of 38 C.F.R. § 3.351(c) are not applicable in this case, and 
may not be used to support the veteran's claim for SMP 
benefits based on the need for regular aid and attendance of 
another person.

As a consequence of the above, the veteran's entitlement to 
the sought after benefits turns on whether evidence on file 
establishes a factual need for regular aid and attendance.  
Applying the legal criteria to the facts of this case, the 
Board concludes that the evidence does not establish a 
factual need for regular aid and attendance.  

In this regard, the Board notes that while the comprehensive 
VA examinations conducted in 1999 and the hearing testimony 
show that the veteran suffers from multiple disabilities, 
including residuals of MS, and that she does receive some 
degree of assistance from a friend, (the owner of her trailer 
residence), this appears to be mainly due to the lack of 
water in the home and the distance that she lives from 
shopping.  She is able to cook and attend to the wants of 
nature on her own.  

The VA examinations of record have shown that the appellant 
was clearly independent in accomplishing personal self-care 
on a regular basis.  There was also no evidence that the 
veteran required care or assistance on a regular basis to 
protect herself from the hazards or dangers incident to her 
daily environment.  In short, the preponderance of the 
evidence in this case does not provide a basis for a finding 
that, due to her various nonservice-connected disabilities, 
the veteran is precluded from taking care of her daily living 
activities.  And insofar as there is no indication that any 
of the criteria listed in 38 C.F.R. § 3.352(a) are present, 
the veteran's claim for SMP based on a need for regular aid 
and attendance must be denied.  Turco, at 225.

The appellant is also seeking SMP benefits based on being 
housebound.  Entitlement to these benefits is predicated on 
the evidence of record showing that the appellant has one 
single disability ratable 100 percent disabling, and has 
additional disabilities independently ratable 60 percent or 
more disabling: or, in addition to the 100 percent disability 
evaluation, is demonstrably housebound due to disability.  In 
this case none of these criteria have been met.  
Additionally, the clinical data do not demonstrate that the 
appellant is confined to her dwelling or the immediate 
premises due to disability.  Thus, there is no legal basis 
upon which entitlement to housebound status may be 
predicated.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for entitlement to SMP based 
on the need for regular aid and attendance of another person 
or due to being housebound, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107.


ORDER

Entitlement to SMP based on the need for aid and attendance 
of another person or due to being housebound is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

